Citation Nr: 1534669	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-26 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES


1.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation in excess of 20 percent for service-connected diabetes mellitus type II.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  Among his awards and decorations, he is the recipient of the Combat Infantry Badge.

This case comes before the Board of Veterans' Appeals (Board) from a June 2009 and January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

This matter was previously before the Board in June 2013.  At that time, the Board explained that the June 2009 rating decision denied entitlement to service connection for PTSD, but the Board recharacterized and bifurcated the claim to reflect separate consideration of entitlement to service connection for PTSD and for other psychiatric disorders with which the Veteran has been diagnosed.  The Board then denied the issue of service connection for PTSD and remanded the current issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD for additional development. 

The Veteran testified at a hearing before an Acting Veterans Law Judge in October 2012.  A transcript of this hearing is of record.  However, in November 2014, the Veteran and his private attorney representative were advised that the Board member who conducted that hearing was no longer employed by the Board.  Accordingly, the Veteran elected to have an additional hearing before the undersigned Veterans Law Judge and this was provided on April 2015.  A transcript of this hearing is of record.

The Board also notes that Veteran had separately appealed issues that, according to Veterans Appeals Control and Locator System (VACOLS), he perfected with the filing of a substantive VA Form 9 in May 2014.  During the pendency of the appeal prior to the April 2015 Board hearing, these issues were combined with the initial issue on appeal.  The caption on the title page has, thus, been amended to reflect these additions.

A review of the Veteran's electronic claims file revealed a copy of the April 2015 Board hearing transcript.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claims.

Psychiatric

A remand is required to afford the Veteran with an addendum opinion to the 2013 VA mental examination in accordance with the original instructions of the Board's 2012 Remand.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

A review of the Veteran's outpatient treatment records reveal that he has been seen for various complaints of psychiatric symptoms throughout the appeal period.  A February 2008 PTSD screen was negative.  An October 2008 post-traumatic clinical team intake program note indicated that on clinician administered PTSD scale (CAPS) testing that findings were negative for PTSD and the only diagnosis was depression, not otherwise specified (NOS).  A November 2008 VA treatment note indicated that the Veteran had completed Minnesota Multiphasic Personality (MMPT-2) testing and that, even considering some possible underrepresentation of pathology, elevations would still only suggest minor psychopathology in the areas suggesting introversion, social discomfort, and social isolation.  December 2008 mental health outpatient notes contained diagnoses, after mental status examinations, of depression, NOS and adjustment disorder.  A June 2009 VA treatment note indicated that the Veteran had some unresolved issue with Vietnam but did not meet the criteria for PTSD.  A July 2009 mental health outpatient note contained a diagnosis of rule out PTSD.  An October 2009 VA treatment note contained a diagnosis of sleep arousal disorder.  A March 2010 VA problem list did not contain a diagnosis of PTSD.  Most significantly, in June 2009, a VA psychologist conducted a comprehensive PTSD examination addressing all of the relevant criteria, and, after reviewing the claims file and examining the Veteran, diagnosed only sleepwalking disorder.

In July 2013, the Veteran was administered a VA examination in order to evaluate any psychiatric disabilities other than PTSD in accordance with a June 2013 Board Remand.  The examiner interviewed the Veteran, reviewed the claims file, and conducted objective testing, finding that the Veteran was diagnosed with obstructive sleep apnea, related to a breathing disorder exclusively, and dysomnia manifested by nocturnal myclonus, determined to be a psychiatric disorder.  The examiner opined that both the non-psychiatric obstructive sleep apnea and the psychiatric dysomnia were less likely than not related to military service.  In support, the examiner provided that the onset of these conditions appeared to be in 2009 and that was several years post-service discharge in 1971.  Additionally, the examiner stated that nothing in the record indicated a relationship to military service for either of these conditions.  Although the Veteran's previous diagnosis of adjustment disorder NOS was noted, no discussion of whether this condition was related to military service ensued.

In its June 2013 Remand, the Board asked that the examiner identify all current psychiatric disorders, including any depression NOS, adjustment disorder, or sleepwalking/sleep arousal disorder.  Then, with respect to each diagnosed disorder, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any such disorder is related to the in-service events described by the Veteran.   However, although the 2013 VA examiner did discuss the Veteran's sleep disorder and appeared to at least identify the adjustment disorder, he failed to provide a thorough discussion of etiology for each condition as well as failing to even discuss the prior diagnosis of depression NOS as requested.  As such, the claim should be remanded and returned to the VA examiner for compliance with the instructions of the original 2013 Remand.  

Additionally, it is noted that the 2013 VA examiner failed to provide a supported rationale for his opinion regarding the Veteran's sleep disorder.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).   Here, he merely states that there is an absence of any indication of a relationship to military service.  He did not provide a detailed explanation of why such an absence would negate any finding of etiology to military service.  

Also, the examiner failed to discuss the lay statements of the Veteran's spouse regarding onset of this condition in relation to the Veteran's attendance at a military reunion in 1999.  A VA examination is inadequate where a VA examiner ignores the veteran's lay statements of an injury/event during service unless the Board expressly finds that no such injury/event occurred.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Although this fact was mentioned in the introduction of the Veteran's history by the examiner, he did not include an analysis of these statements in his etiology opinion.  This is particularly important due to the examiner's claim that there is no indication of any relationship of the Veteran's sleep disorder to military service at all and, at the very least, the examiner should explain why this statement should not be afforded valid consideration for etiology purposes.   Therefore, it is further requested that the VA examiner provide a full rationale, to include citations to relevant medical authority and literature where necessary, for all medical opinions provided.  

Diabetes Mellitus Type II and TDIU

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  The record indicates that the Veteran most recently was provided an examination to evaluate the service-connected diabetes mellitus in March 2012, approximately three and one-half years ago. Therefore, an up-to-date examination is needed to determine the current extent of this condition.

As to the issue of entitlement to a TDIU, the claim being remanded herein, diabetes mellitus type II, is inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The issue of an increased disability rating for the service-connected diabetes mellitus type II must be addressed by the agency of original jurisdiction before the Board renders a decision on the TDIU claim. 

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Then, after obtaining any outstanding records identified, the RO should schedule an examination by a qualified provider to ascertain the extent and severity of all manifestations of he service-connected diabetes mellitus 

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the releavant medical history and the subject complaints voiced by the Veteran.. All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

In particular, the examiner is asked to determine whether the Veteran's condition requires regulation of activities.

3. Then, after obtaining any outstanding records identified, the RO should forward the Veteran's claims file to the examiner who conducted the July 2013 VA mental examination or, if that examiner is no longer available, an examiner of like experience and training, to proffer an addendum opinion. 

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions, to include those noted observations by his wife. All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

In particular, the examiner is asked to identify all current psychiatric disorders, to specifically include the previous diagnoses of  depression NOS, adjustment disorder, or sleepwalking/sleep arousal disorder.  Then, with respect to each diagnosed disorder (current and previously diagnosed), the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any such disorder is related to the in-service events described by the Veteran, to include the onset of symptoms shortly after attending a military reunion in 1999.

Such addendum opinion should include citation to any relevant medical authority and examples from the Veteran's medical history in support. The examiner should also consider any lay statements of record from the Veteran and/or his spouse.

4. Review the examination report to ensure that it is in substantial compliance with the directives of this remand. If the report is deficient, then the AOJ should take corrective action. See Stegall, 11 Vet. App. at 271.

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

